DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-10 and 12-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 1, and similarly recited Claim 16 recites: “1. (Currently amended) A computer device comprising: 
at least one processor or circuit programmed to perform: 
presenting a reference timing that is a timing for a player to perform a motion of shaking and stopping a controller on a virtual tapped surface of a tapped part that does not physically exist, the controller containing a sensor configured to measure acceleration and angular speed; 
determining an input timing of a single motion based on a peak of a measurement value of the angular speed that appears immediately before stopping the controller, the single motion being that the player performs the motion in a single manner; 
determining an input timing of a continuous motion based on a peak of a measurement value of the acceleration that appears immediately before stopping the controller, the continuous motion being that the player repeats the motion in a short time; and 
the input timing of whichever of the single motion or the continuous motion is determined and the reference timing, wherein 
the determining the input timing of the single motion includes: 
performing a first premise determination to determine whether a swing-down action has been started continuously from a swing-up action based on the measurement value of the angular speed; and 
determining the input timing of the single motion by detecting a peak of the measurement value of the angular speed in the swing-down action when an affirmative determination is made in the first premise determination, 
the determining the input timing of the continuous motion includes: 
Serial No. 16/911,570Attorney Docket No. 156_023_TB	performing a second premise determination to determine whether a swing-down action has been started continuously from a swing-up action based on the measurement value of the acceleration; and 
determining the input timing of the continuous motion by detecting a peak of the measurement value of the acceleration in the swing-down action when an affirmative determination is made in the second premise determination.”

Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 10/06/2021, pages 1-9).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2017/0348592 A1 to Tanaka and U.S. Patent Application Publication 20130239785 to Tabata. Tabata generally discloses a musical performance Tanaka generally discloses a body device of a gaming system includes a controller communication unit that acquires operation data including at least acceleration data from each of a plurality of controllers including acceleration sensors and a CPU that determines that a swing input has been performed on the basis of the acceleration data, for each of the controllers, and executes gaming processing on the basis of swing input determination.  When it is determined that the swing input has been performed for one of the controllers and the other controller is in a swing state, the CPU determines that the swing input has been performed for the other controller at the same time as one controller and executes simultaneous swing gaming processing.

However, Tanaka and/or Tabata in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.